*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         20-SEP-2022
                                                         09:01 AM
                                                         Dkt. 23 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________


         LUKE J. WARNER, Petitioner/Petitioner-Appellant

                                 vs.

        STATE OF HAWAIʻI, Respondent/Respondent-Appellee.

________________________________________________________________

                          SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1PR-18-1-000004)

                         SEPTEMBER 20, 2022

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS JJ.

               OPINION OF THE COURT BY McKENNA, J.

                         I.     Introduction

     This appeal arises from the denial without a hearing of

Luke Warner’s (“Warner”) Hawaiʻi Rules of Penal Procedure

(“HRPP”) Rule 40 (2006) petition for post-conviction relief.         On

June 17, 2016, Warner pleaded guilty to multiple drug, theft,

and firearm-related offenses.    The Circuit Court of the First
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Circuit (“sentencing court”) imposed concurrent prison terms,

the longest of which was ten years, and various monetary

assessments.

    Warner later filed the instant pro se HRPP Rule 40 petition

in the Circuit Court of the First Circuit (“circuit court”).        He

challenged the sentencing court’s judgment of conviction and

sentence on eight grounds.    Warner asked the circuit court to

end his sentence, to waive all “fines and fees,” and for

“compensatory judgments” for civil injustices.

    The circuit court ruled Warner had waived some of the

grounds in his petition and other grounds that requested

compensatory relief were unavailable under HRPP Rule 40.      The

circuit court denied Warner’s petition without a hearing and the

Intermediate Court of Appeals (“ICA”) affirmed.

    We hold (1) there was no error in dismissing grounds one

through five of Warner’s petition without a hearing based on

waiver; but (2) based on the reasons discussed below, Warner

raised a colorable claim as to the monetary assessments, which

constitute fines; and (3) pursuant to HRPP Rule 40(c)(3),

grounds six through eight of Warner’s petition raised civil

claims required to be transferred for disposition under the

civil rules.

    We therefore vacate in part the ICA’s June 9, 2021 judgment

on appeal and the circuit court’s February 1, 2019 order denying

                                  2
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Warner’s petition without a hearing, and remand to the circuit

court for further proceedings consistent with this opinion.

                                 II.   Background

A.      Sentencing court proceedings

        1.    Indictment and guilty plea

        On August 8, 2012, a grand jury charged Warner with four

counts of attempted theft in the second degree, three counts of

methamphetamine trafficking in the first degree, and one count

each of seven other theft, firearm, and drug-related charges.

        At a March 23, 2015 change of plea hearing,1 the State

amended down the methamphetamine trafficking charges to second

degree charges.       In exchange, Warner pleaded guilty to all

charges and agreed to serve concurrent terms of incarceration,

with the longest term being ten years.           Warner’s attorney stated

he had “gone over [the guilty plea] with [Warner],” and that he

and Warner had signed the plea.

        Before accepting the plea, the sentencing court conducted a

colloquy with Warner.        In summary, the court explained the

charges, the maximum terms of imprisonment, and that Warner

would give up his right to trial, including his right to jury

trial, by pleading guilty.         The sentencing court also explained

the maximum “authorized fines” that could be imposed pursuant to


1       The Honorable Karen S.S. Ahn presided.


                                        3
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Hawaiʻi Revised Statutes (HRS) § 706-640 for the various counts

to which he was to plead guilty.          However, the sentencing court

did not mention or inform Warner about any other potential

monetary assessments.       Warner indicated his mind was clear, he

had talked to his lawyer about whether he should go to trial, he

was satisfied with his lawyer’s advice, and no one was forcing

or threatening him to plead guilty.

        On June 17, 2016, the sentencing court entered its judgment

of conviction and sentence.        Warner was sentenced to concurrent

terms of imprisonment; the longest term was ten years and all

terms were to run concurrently with any other sentence.2             No HRS

§ 706-640 fines were imposed, but Warner was ordered to pay a

$1,420 crime victim compensation fund fee, $1,420 for a drug

demand reduction assessment, $7,500 for methamphetamine

trafficking restitution and reimbursement, and a fee of up to

$500 for a DNA analysis.       The sentencing court did not make

findings regarding Warner’s ability to pay any of these amounts,

whether then or in the future.




2     In March 2015, Warner was also sentenced to ten-year sentences of
imprisonment in federal and Maryland cases.


                                      4
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


    2.    HRPP Rule 40 petition

    On February 5, 2018, Warner filed an HRPP Rule 40 petition

challenging the sentencing court’s judgment on eight grounds:

(1) use of evidence obtained pursuant to an unconstitutional

search and seizure; (2) use of evidence obtained pursuant to an

unlawful arrest; (3) prosecution’s failure to disclose to the

defendant evidence that is favorable to the defendant; (4)

ineffective assistance of counsel; (5) prosecutorial misconduct;

(6) “medical and psych decompensation”; (7) “discrimination and

reverse racism”; and (8) “accumulative errors.”

    Warner indicated he was raising these grounds for the first

time because his attorneys were allegedly negligent, committed

misconduct, and corrupt.   Warner also claimed his health had

been poor, he had been preoccupied with other cases, and he had

been transferred from several prisons.      Warner asked the circuit

court to end his sentence, to waive all fines and fees, and for

“compensatory judgments” for his civil injustices, medical

decompensation, and financial losses.

    In response, the State argued Warner waived grounds one

through four because he failed to raise them before his guilty

plea, and he did not prove extraordinary circumstances

justifying his failure to do so.      With respect to ground four,

ineffective assistance of counsel, the State also argued Warner

failed to provide specific errors or omissions that resulted in

                                  5
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


the withdrawal or substantial impairment of a potentially

meritorious defense.        The State argued grounds six through

eight, which sought compensatory relief, were beyond the scope

of HRPP Rule 40.       The State asserted Warner therefore failed to

state a colorable claim.

        On February 1, 2019, the circuit court3 entered its findings

of fact, conclusions of law, and order denying the petition

without a hearing.        The circuit court concluded (1)(a) Warner

waived grounds one through four by failing to raise them before

pleading guilty;       and (b) ground four, ineffective assistance of

counsel, was also without merit because Warner did not state

specific errors or omissions of counsel resulting in the

withdrawal or impairment of a meritorious defense; (2) ground

five, prosecutorial misconduct, was without merit because none

of the named individuals were employed by the State; and (3)

grounds six through eight were without merit because HRPP Rule

40 did not provide for compensatory relief.         The circuit court

did not address Warner’s request to waive the “fines and fees.”

Warner appealed.




3       The Honorable Karen T. Nakasone presided.


                                        6
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


B.   ICA proceedings

     1.     Warner’s opening brief

     In summary, Warner alleged his trial counsel committed

misconduct by refusing his instructions to challenge

inconsistencies in discovery and by “framing” him in his federal

case.     Warner claimed HPD officers lied about their first

meetings with him, omitted the fact that the first search

warrant listed an incorrect address, and lied about a pistol

that was sold to Warner.     Warner also asked the ICA to suspend

multiple Hawaiʻi judges “for abusing their discretion to deny

[Warner] effective counsel[.]”

     2.     The State’s answering brief

     The State maintained Warner’s petition failed to state a

colorable claim of relief, that he waived grounds one through

four, and the relief sought in grounds five through eight was

beyond the scope of HRPP Rule 40.

     3.     Summary Disposition Order

     On May 21, 2021, the ICA issued its summary disposition

order (“SDO”) affirming the circuit court’s February 1, 2019

order denying the petition without a hearing.     Warner v. State,

CAAP-XX-XXXXXXX (App. May 21, 2019) (SDO).     The ICA identified

two arguments in Warner’s briefs as related to grounds one

through four of his petition:     (1) that grand jury witnesses

lied; and (2) his trial counsel engaged in various acts of
                                     7
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


misconduct, including ineffective assistance of counsel.

Warner, SDO at 4.       The ICA deemed these arguments waived under

HRPP Rule 40(a)(3) because Warner could have raised them before

his guilty plea and because he had not proven extraordinary

circumstances justifying his failure to do so.            Warner, SDO at

5, 7.      The ICA also determined that, to the extent Warner’s

petition challenged his guilty plea as not knowingly and

intelligently made, Warner had not stated a colorable claim.

Warner, SDO at 6.

        The ICA also held Warner’s briefs presented no discernible

argument regarding grounds five through eight of the petition,

and any related points of error were waived under Hawaiʻi Rules

of Appellate Procedure (“HRAP”) Rule 28(b)(4), (7) (2016).4

Warner, SDO at 5 n.5.       The ICA thus affirmed the circuit court’s

February 1, 2019 order denying the petition without a hearing.

Warner, SDO at 8.

                         III. Standards of Review

A.      Post-conviction relief

        We review orders denying HRPP Rule 40 petitions for post-

conviction relief de novo.        Lewi v. State, 145 Hawaiʻi 333, 345,


4     HRAP Rule 28(b)(4) provides, in relevant part: “Points not presented
[in the opening brief] in accordance with this section will be disregarded,
except that the appellate court, at its option, may notice a plain error not
presented.”

      HRAP Rule 28(b)(7) provides, in relevant part:   “Points not argued may
be deemed waived.”

                                      8
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


452 P.3d 330, 342 (2019).    As a general rule, a hearing should

be held on a Rule 40 petition if it states a colorable claim;

“the question on appeal of a denial of a Rule 40 petition

without a hearing is whether the trial record indicates that

Petitioner’s application for relief made such a showing of a

colorable claim as to require a hearing before the lower court.”

Lewi, 145 Hawaiʻi at 345, 452 P.3d at 342 (quoting Dan v. State,

76 Hawaiʻi 423, 427, 879 P.2d 528, 532 (1994)).

B.   Pro se litigants

     “A fundamental tenet of Hawaiʻi law is that ‘[p]leadings

prepared by pro se litigants should be interpreted liberally.’”

Waltrip v. TS Enters., Inc., 140 Hawaiʻi 226, 239, 398 P.3d 815,

828 (2016) (quoting Dupree v. Hiraga, 121 Hawaiʻi 297, 314, 219

P.3d 1084, 1101 (2009)).    “The underpinnings of this tenet rest

on the promotion of equal access to justice — a pro se litigant

should not be prevented from proceeding on a pleading or letter

to an agency if a reasonable, liberal construction of the

document would permit [them] to do so.”     Waltrip, 140 Hawaiʻi at

239, 398 P.3d at 828.




                                  9
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


                                   IV.   Discussion

A.      Denial of HRPP Rule 40 petition without a hearing

        1.    Grounds one through five were properly denied without
              a hearing

        The ICA did not err by holding Warner waived grounds one

through four of his petition by failing to raise the arguments

before his guilty plea.         Warner, SDO at 5, 7.      See HRPP Rule

40(a)(3).5      The ICA also did not err in determining Warner

provided no argument as to ground five, and that this issue was

also therefore waived pursuant to HRAP Rule 28(b)(4), (7).6

Warner, SDO at 5 n.5.

        2.    Warner asserted a colorable claim regarding monetary
              assessments

        Warner’s petition also requested the circuit court “waive

all of the fines and fees that were imposed at sentencing[.]”



5       HRPP Rule 40(a)(3) provides:

              Inapplicability. Rule 40 proceedings shall not be
              available and relief thereunder shall not be granted where
              the issues sought to be raised have been previously ruled
              upon or were waived. Except for a claim of illegal
              sentence, an issue is waived if the petitioner knowingly
              and understandingly failed to raise it and it could have
              been raised before the trial, at the trial, on appeal, in a
              habeas corpus proceeding or any other proceeding actually
              conducted, or in a prior proceeding actually initiated
              under this rule, and the petitioner is unable to prove the
              existence of extraordinary circumstances to justify the
              petitioner’s failure to raise the issue. There is a
              rebuttable presumption that a failure to appeal a ruling or
              to raise an issue is a knowing and understanding failure.

6     HRAP Rule 28(b)(4) requires a concise statement of points of error.
HRAP 28(b)(7) provides that points not argued may be deemed waived.


                                         10
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Warner’s sentence did not include any HRS § 706-640 fines.               In

State v. Yamashita, however, we recently held that the crime

victim compensation fee and the drug demand reduction assessment

constitute criminal fines (and not unconstitutional taxes, as

asserted).       151 Hawaiʻi 390, 400, 515 P.3d 207, 217 (2022).

Hence, the additional monetary assessments against Warner are

all criminal fines and Warner challenged all the fines in his

sentence:    $1,420 in crime victim compensation fees, the $1,420

drug demand reduction assessment, $7,500 for methamphetamine

trafficking restitution and reimbursement, and the assessment of

up to $500 to the DNA registry special fund for the cost of a

DNA analysis.

            a.      Failure of sentencing court to advise Warner of
                    possible monetary assessments before accepting
                    the change of plea

    The sentencing court did not inform Warner of any of the

monetary assessments it imposed before accepting Warner’s change

of plea.

    HRPP Rule 11(c)(2) requires that, before accepting a plea,

courts ensure defendants understand various matters, including

“the maximum penalty provided by law . . . which may be imposed

for the offense to which the plea is offered[.]”            In State v.

Kealoha, we stated:

            [W]e hold that because restitution is part of the “maximum
            penalty provided by law” and is a direct consequence of
            conviction, defendants must be appropriately advised and

                                     11
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


          questioned in open court regarding their understanding of
          this possibility before a court can accept their pleas.

142 Hawaiʻi 46, 50, 414 P.3d 98, 102 (2018).        We noted that

restitution, like imprisonment, fees, and fines, can only be

imposed upon conviction, and is a direct consequence of

conviction and a part of the sentence.        142 Hawaiʻi at 60-61, 414

P.3d at 112-13.   And pursuant to Yamashita, all of the monetary

assessments imposed on Warner constitute fines.         151 Hawaiʻi at

400, 515 P.3d at 217.    Hence, the sentencing court did not

fulfill its advisement obligation before accepting Warner’s

plea.

     With respect to a remedy for the failure to advise, Kealoha

had requested a resentencing without the restitution, or in the

alternative, to allow withdrawal of his guilty plea.          Kealoha,

142 Hawaiʻi at 62, 414 P.3d at 114.      We noted that HRS § 706-

646(2) did not allow for resentencing without restitution to the

victim being ordered, as restitution in that case was requested

by the victim, and was reasonable and verifiable.          142 Hawaiʻi at

62, 414 P.3d at 114.    We also stated:

          Although the circuit court did not conduct a proper
          colloquy in Kealoha’s case, because Kealoha never filed an
          appropriate motion in the circuit court, we affirm his
          convictions without prejudice to him filing a HRPP Rule 40
          petition in the circuit court.

142 Hawaiʻi at 50, 414 P.3d at 102.




                                   12
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


        In contrast, Warner has already filed this HRPP Rule 40

petition requesting a waiver of all fees and fines.              Thus,

Warner stated a colorable claim as to his request that the

monetary assessments, which constitute fines, be set aside based

on the sentencing court’s failure to advise him of them before

accepting his plea.         Hence, the ICA erred by determining that,

to the extent Warner’s petition challenged his guilty plea as

not knowingly and intelligently made, Warner had not stated a

colorable claim.         Warner, SDO at 6.

              b.      Failure of sentencing court to address ability to
                      pay

        The sentencing court made no findings regarding Warner’s

ability to pay before including the monetary assessments as part

of the sentence, whether then or in the future.             Whether a

defendant has the financial ability to pay is relevant and

important.         Subsection (4) of HRS § 706-6447 allows for unpaid


7       HRS § 706-644 (2014 & Supp. 2021) provides in relevant part:

              §706-644 Consequences of nonpayment; imprisonment for
              contumacious nonpayment; summary collection. (1) When a
              defendant is sentenced . . . and the defendant is ordered
              to pay a fee, fine, or restitution . . . and the defendant
              defaults in the payment thereof . . . , the court . . .
              may require the defendant to show cause why the defendant's
              default should not be treated as contumacious . . . .
              Unless the defendant shows that the defendant’s default was
              not attributable to an intentional refusal to obey the
              order of the court, or to a failure on the defendant’s part
              to make a good faith effort to obtain the funds required
              for the payment, the court shall find that the defendant's
              default was contumacious and may order the defendant
              committed until the fee, fine, restitution, or a specified
              part thereof is paid.
              . . . .

                                       13
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


fees and fines to be forgiven if the failure to pay is not

contumacious.       Subsection (3) of HRS § 706-6448 allows for unpaid

fees, fines, or restitution to be converted into prison

sentences, but the incarceration of a defendant solely on the

basis of inability to pay is unconstitutional.             State v.

Huggett, 55 Haw. 632, 638, 525 P.2d 1119, 1124 (1974)9 (citing

State v. Tackett, 52 Haw. 601, 483 P.2d 191 (1971)).

        We have also held that a statute providing discretion to

waive or reduce litigation expenses payable by those charged

with crimes requires a determination regarding the defendant’s

financial ability to pay.         Arnold v. Higa, 61 Haw. 203, 206, 600




              (3) The term of imprisonment for nonpayment of fee, fine,
              or restitution shall be specified in the order of
              commitment, and shall not exceed one day for each $250 of
              the fee or fine, thirty days if the fee or fine was imposed
              upon conviction of a violation or a petty misdemeanor, or
              one year in any other case, whichever is the shorter
              period. A person committed for nonpayment of a fee or fine
              shall be given credit toward payment of the fee or fine for
              each day of imprisonment, at the rate of $250 per day.
              (4) If it appears that the defendant’s default in the
              payment of a fee, fine, or restitution is not contumacious,
              the court may make an order allowing the defendant
              additional time for payment, reducing the amount of each
              installment, or revoking the fee, fine, or the unpaid
              portion thereof in whole or in part, or converting the
              unpaid portion of the fee or fine to community service. A
              defendant shall not be discharged from an order to pay
              restitution until the full amount of the restitution has
              actually been collected or accounted for.
              . . . .

8       See supra note 7.

9     The United States Supreme Court has also held that courts may not
incarcerate a person for nonpayment of a fine or restitution without a
hearing on ability to pay and a finding that the failure to pay was willful.
Bearden v. Georgia, 461 U.S 660, 667-69 (1983).

                                       14
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


P.2d 1383, 1384 (1979) (“[A] determination [of] whether [a

defendant] could afford additional litigation expenses should

have been made.”).

     As explained below, Warner therefore also stated a

colorable claim regarding his request to waive all monetary

penalties because the sentencing court did not address his

ability to pay.

                 (i)   Crime victim compensation fees

     The sentencing court had ordered Warner to pay $1,420 in

crime victim compensation (“CVC”) fees.         In Yamashita, we also

held that the imposition of CVC fees requires a determination of

a defendant’s present ability to pay those fees at the time of

sentencing.   151 Hawaiʻi at 398, 515 P.3d at 215.         We held the

legislative history of HRS §§ 706-605(6)10 and 351-62.6(a)11



10   HRS § 706-605(6) (Supp. 2016) provides:

           The court shall impose a compensation fee upon every person
           convicted of a criminal offense pursuant to section 351-
           62.6; provided that the court shall waive the imposition of
           a compensation fee if it finds that the defendant is unable
           to pay the compensation fee. When a defendant is ordered
           to make payments in addition to the compensation fee,
           payments by the defendant shall be made in the order of
           priority established in section 706-651.

11   HRS § 351-62.6(a) (Supp. 2005) provides:

           The court shall impose a compensation fee upon every
           defendant who has been convicted or who has entered a plea
           under section 853-1 and who is or will be able to pay the
           compensation fee. The amount of the compensation fee shall
           be commensurate with the seriousness of the offense as
           follows:


                                    15
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


indicates “the guiding inquiry in imposing a CVC fee is whether

the defendant is presently able to pay such a fee.”           151 Hawaiʻi

at 398, 515 P.3d at 215 (emphasis in original).          We held the CVC

fee should not have been imposed because the trial court’s

findings only “bore on [the defendant’s] future, not present,

ability to pay the fee.”      151 Hawaiʻi at 399, 515 P.3d at 216.

Hence, Yamashita’s present inability to pay the CVC fee mandated

waiver of the fee.     151 Hawaiʻi at 399, 515 P.3d at 216.

     Here, the sentencing court imposed a $1,420 CVC fee without

making any findings as to Warner’s present ability to pay.

Thus, pursuant to Yamashita, Warner stated a colorable claim as

to the CVC fee for this reason also.

                 (ii) Drug demand reduction assessment

     The sentencing court also ordered Warner to pay a $1,420

drug demand reduction assessment (“DDRA”).         HRS § 706-65012



                 (1) Not less than $105 nor more than $505 for a
                 felony;
                 (2) $55 for a misdemeanor; and
                 (3) $30 for a petty misdemeanor.

           The compensation fee shall be separate from any fine that
           may be imposed under section 706-640 and shall be in
           addition to any other disposition under this chapter;
           provided that the court shall waive the imposition of a
           compensation fee if the defendant is unable to pay the
           compensation fee. Moneys from the compensation fees shall
           be deposited into the crime victim compensation special
           fund under section 351-62.5.

12   HRS § 706-650 (Supp. 2016) provides, in relevant part:

           (1) In addition to any disposition authorized by chapter
           706 or 853, any person who is:

                                    16
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


requires a court to impose the DDRA for drug and intoxicating

compound convictions.    The statute explicitly allows the court

to waive or reduce the amount, however, if the defendant lacks

the financial ability to pay all or part of it.         See HRS § 706-

650(5).

    When a statute provides a court with discretion to waive or

reduce expenses that must be paid, the court must make a

determination of the defendant’s financial ability to pay.

Arnold, 61 Haw. at 206, 600 P.2d at 1384.        The sentencing court

made no findings regarding Warner’s ability to pay the DDRA.

Warner therefore also stated a colorable claim regarding the

DDRA for this reason.




                (a) Convicted of an offense under part IV of
                chapter 712, except sections 712-1250.5 and
                712-1257;
          . . . .
          shall be ordered to pay a monetary assessment under
          subsection (2), except as provided under subsection (5).
          (2) Monetary assessments for individuals subject to
          subsection (1) shall not exceed the following:
          . . . .
              (b) $2,000 when the offense is a class B felony;
          . . . .
          (5) If the court determines that the person has the ability
          to pay the monetary assessment and is eligible for
          probation or will not be sentenced to incarceration, unless
          otherwise required by law, the court may order the person
          to undergo a substance abuse treatment program at the
          person’s expense. If the person undergoes a substance
          abuse treatment program at the person’s expense, the court
          may waive or reduce the amount of the monetary
          assessment. Upon a showing by the person that the person
          lacks the financial ability to pay all or part of the
          monetary assessment, the court may waive or reduce the
          amount of the monetary assessment.


                                   17
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


                  (iii) Methamphetamine trafficking restitution and
                  reimbursement

     The sentencing court also sentenced Warner to pay $7,500 as

methamphetamine trafficking restitution and reimbursement

(“MTRR”).    HRS § 712-1240.9,13 however, provides courts with

discretion regarding whether to order MTRR for methamphetamine

trafficking convictions.14      Again, when a statute provides a

court with discretion to waive or reduce expenses that must be

paid, the court must make a determination of the defendant’s

financial ability to pay.       Arnold, 61 Haw. at 206, 600 P.2d at


13   HRS § 712-1240.9 (2014) provided:

                  When sentencing a defendant convicted of
            methamphetamine trafficking pursuant to section 712-1240.7
            or 712-1240.8, the court may order restitution or
            reimbursement to the State or appropriate county government
            for the cost incurred for any cleanup associated with the
            manufacture or distribution of methamphetamine and to any
            other person injured as a result of the manufacture or
            distribution of methamphetamine.

      As discussed, Warner pleaded guilty to three counts amended to
methamphetamine trafficking in the second degree, pursuant to HRS § 712-
1240.8 (repealed 2016). At the time of sentencing, HRS § 712-1240.8
provided, in relevant part:

            (2) Methamphetamine trafficking in the second degree is a
            class B felony for which the defendant shall be sentenced
            as provided in subsection (3).
            (3) Notwithstanding sections 706–620, 706–640, 706–641,
            706–660, 706–669, and any other law to the contrary, a
            person convicted of methamphetamine trafficking in the
            second degree shall be sentenced to an indeterminate term
            of imprisonment of ten years with a mandatory minimum term
            of imprisonment of not less than one year and not greater
            than four years and a fine not to exceed $10,000,000[.]

14    The MTRR is characterized as “restitution or reimbursement” payable to
the State or a county. HRS § 706-644(4), supra n.7, treats restitution
differently from fees or fines; fees or fines can be forgiven or converted to
community service, but restitution cannot be forgiven.


                                     18
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


1384.   Warner therefore also stated a colorable claim regarding

the MTRR on this basis.

                 (iv) DNA analysis assessment

     The circuit court also sentenced Warner to pay up to $500

for the actual cost of a DNA analysis (“DAA”) to the DNA

registry special fund, pursuant to HRS § 706-603.15          The statute,

however, provides that courts “may” reduce the assessment amount

if the court finds the defendant “is not and will not be able to

pay the full monetary assessment.”        But upon such a finding, the

court “shall instead order the defendant to pay an assessment

that the defendant will be able to pay within five years.”               HRS

§ 706-603.

     No findings were made regarding Warner’s ability to pay the

DAA at the time of sentencing or within five years thereafter.

Therefore, Warner stated a colorable claim regarding the DAA for

this reason as well.     See Arnold, 61 Haw. at 206, 600 P.2d at

1384.



15   HRS § 706-603(1) (2014) provides:

           In addition to any disposition authorized by chapter 706 or
           853, every defendant convicted of a felony offense shall be
           ordered to pay a monetary assessment of $500 or the actual
           cost of the DNA analysis, whichever is less. The court may
           reduce the monetary assessment if the court finds, based on
           evidence presented by the defendant and not rebutted by the
           State, that the defendant is not and will not be able to
           pay the full monetary assessment and, based on the finding,
           shall instead order the defendant to pay an assessment that
           the defendant will be able to pay within five years.


                                    19
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


     Thus, Warner raised a colorable claim as to his request

that the circuit court “waive all fines and fees that were

imposed at sentencing.”       On remand, he is entitled to

appointment of counsel and a hearing on this request.16

     3.     Grounds six through eight should have been transferred
            for disposition under the civil rules pursuant to HRPP
            Rule 40(c)(3)

     The circuit court concluded grounds six through eight were

without merit because they sought compensatory relief not

available under HRPP Rule 40.        HRPP Rule 40(c)(3), however,

provides:

            If a post-conviction petition alleges neither illegality of
            judgment nor illegality of post-conviction “custody” or
            “restraint” but instead alleges a cause of action based on
            a civil rights statute or other separate cause of action,
            the court shall treat the pleading as a civil complaint not
            governed by this rule. However, where a petition seeks
            relief of the nature provided by this rule and
            simultaneously pleads a separate claim or claims under a
            civil rights statute or other separate cause of action, the
            latter claim or claims shall be ordered transferred by the
            court for disposition under the civil rules.

(Emphasis added.)     Thus, civil claims included in HRPP Rule 40

petitions must be transferred for disposition under civil rules.


16   HRPP Rule 40(f) provides, in relevant part:

            If a petition alleges facts that if proven would entitle
            the petitioner to relief, the court shall grant a hearing
            which may extend only to the issues raised in the petition
            or answer. However, the court may deny a hearing if the
            petitioner’s claim is patently frivolous and is without
            trace of support either in the record or from other
            evidence submitted by the petitioner. The court may also
            deny a hearing on a specific question of fact when a full
            and fair evidentiary hearing upon that question was held
            during the course of the proceedings which led to the
            judgment or custody which is the subject of the petition or
            at any later proceeding.

                                     20
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


      The ICA held that Warner provided no argument as to

grounds six through eight of his petition and that those issues

were waived pursuant to HRAP Rule 28(b)(4) and (7).      Warner, SDO

at 5 n.5.   Not only are pleadings prepared by pro se litigants

to be interpreted liberally, Waltrip, 140 Hawaiʻi at 239, 398

P.3d at 828, but Warner’s petition also actually states civil

claims.

     In ground six, “Medical and Psych decompensation,” Warner

alleged, “[d]uring the processing of this case and my

cooperation efforts with law enforcement my medical and psych

conditions suffered decompensation from healthy stable to

serious and potentially critical disorders and injuries.”

     In ground seven, “Discrimination and reverse racism,”

Warner alleged, “I was targeted and treated with deliberate

indifference and corrupt profiling by Hawaii Officials and

professionals [in part] because I am Haole and did not pay HPD

and Sheriffs protection money. . . .”

     In ground eight, “Accumulative errors,” Warner alleged

“[The pathology of all the above, and then some,],” and said

“Please see ‘Accumulative Errors:     Defendant Petitioner’s

Annotated List of Facts, Occurrences, Circumstances,

Coincidences’ with its Exhibits 01 to 14, attached hereto.”




                                 21
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Exhibits 01 to 14, in turn, reflected numerous and varied civil

claims involving many institutions and individuals.17

      Warner’s petition asked the circuit court not only to end

his sentence, but also to evaluate his “civil injustices,

medical decompensation, and material and financial losses, and

make compensatory judgements.”        (Emphasis added.)      The petition

sought “relief of the nature provided by [HRPP Rule 40]” and

pleaded “a separate claim or claims under a . . . separate cause

of action[.]”     HRPP Rule 40(c)(3).      Hence, Warner’s claims in

grounds six through eight should have been “ordered transferred

by the court for disposition under the civil rules.”             HRPP Rule

40(c)(3); see also Hutch v. State, 107 Hawaiʻi 411, 420, 114 P.3d

917, 926 (2005).     Grounds six through eight should then be

treated as any other civil complaint subject to “the civil

rules,” which include the Hawaiʻi Rules of Civil Procedure and

applicable rules in the Rules of the Circuit Courts of the State

of Hawaiʻi.

                                  V. Conclusion

      For these reasons, we hold (1) there was no error in

dismissing grounds one through five of Warner’s Rule 40 petition


17    Grounds six through eight contain myriad complaints, some of which have
no connection to Hawaiʻi, but do include some personal injury and civil rights
claims. For example, Warner alleges he suffered a broken left ankle during
his arrest in Honolulu, negligent treatment for a leg laceration injury, and
inadequate medical treatment while incarcerated. We of course express no
opinion as to the merits of any of the complaints.


                                      22
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


without a hearing; but (2) Warner raised a colorable claim as to

the monetary assessments in his sentence, which constitute

fines; and (3) grounds six through eight raised civil claims

required to be transferred for disposition under civil rules

pursuant to HRPP Rule 40(c)(3).

    We therefore vacate in part the ICA’s June 9, 2021 judgment

on appeal and the circuit court’s February 1, 2019 order denying

Warner’s petition without a hearing, and remand to the circuit

court for further proceedings consistent with this opinion.

Luke J. Warner                  /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama
Stephen K. Tsushima
for respondent                  /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins




                                  23